DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the other end of each of the first rod-shaped member and the second rod-shaped member penetrates through the second plate-shaped member in the thickness direction” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 

[0019] recites “one end side 107a” with reference to Fig. 2 which shows “106b” at both the top right of element 106 and the bottom left of element 107, examiner believes the bottom left “106b” should be “107a”,
[0031]-[0032] recites “an/the electrolyte 201” there is no element 201 in the drawings.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “part for gripping” in claim 2, where “part for” is the generic placeholder and “gripping” is the functional language.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112 – Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	
	Claim 1 line 11 recites the limitation “the laminate is compressed toward the space” which renders the claim indefinite because “toward the space” is not defined in the claims, specification or drawings. Does applicant intend the laminate to be compressed in a width direction, a thickness direction, or is something different intended?

Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1 line 12, claim 3 lines 3 and 6, claim 4 lines 3 and 6 recite the limitation “thickness direction” which renders the claim indefinite because “thickness direction” is not defined in the claims, specification or drawings.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitation “part for gripping” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is a lack of description in the disclosure of the “part for gripping” to perform the function in the claim.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	
	Claims 5-8 lines 4-5 of each, recite the limitation “electrically insulated from the other one thereof” which renders the claim indefinite because it is unclear as to what “the other one” is referring to. Is it the plate-shaped member, the rod-shaped member, or does applicant intend something else? In order to advance prosecution, examiner is interpreting it to mean that the rod-shaped members are electrically insulated from each other.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, 7, 13, 15, 17, 19 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Momo  JP2016131148A (using the machine English translation from Espacenet provided).

	Regarding claim 1, Momo teaches a secondary battery for use as storage devices and in hybrid and electric vehicles (Momo, [0010]-[0202], Figs. 1-18). Momo discloses a secondary battery comprising a laminate formed by alternately laminating a positive electrode and a negative electrode with an electrolyte disposed therebetween (Momo, [0042]-[0085], [0133], Figs. 1-11, laminate 119, positive electrode 111, negative electrode 115, separator 116), 
a first rod-shaped member and a second rod-shaped member which each extends in one direction (Momo, [0075]-[0079], Fig. 10A-C),
	a first plate-shaped member and a second plate-shaped member which fix a positional relationship between the first rod-shaped member and the second rod-shaped member (Momo, [0076], Fig. 10A, outer casing 110 (in two pieces), rod-shaped shafts 130a), examiner notes
	wherein the laminate is wound around the first rod-shaped member, the second rod-shaped member, and a space interposed therebetween, and the laminate is compressed toward the space (Momo, [0075], Fig. 10A, wound body 118, laminate 119, rod-shaped shafts 130a, space 125).

	Regarding claim 3, Momo further discloses wherein one end of each of the first rod-shaped member and the second rod-shaped member penetrates through the first plate-shaped member in a thickness direction, and the other end of each of the first rod-shaped member and the second rod-shaped member penetrates through the second plate-shaped member in the thickness direction (Momo, [0075]-[0079], [0153]-[0154], [0, Fig. 10A, outer casing 110 (in two pieces), rod-shaped shafts 130a, Fig. 17C, wound body 118, positive electrode lead 141, negative electrode lead 145, Figs. 18A, B).

Regarding claim 15, Momo discloses all of the limitations of claim 3 as set forth above. Momo further discloses wherein the first rod-shaped member and the second rod-shaped member are rounded in a circumferential direction (Momo, [0075]-[0081], Fig. 10A, rod-shaped shafts 130a).

Regarding claim 7, Momo discloses all of the limitations of claim 3 as set forth above. Momo further discloses wherein the first rod-shaped member and the second rod-shaped member have conductivity, and are each electrically connected to one of the first plate-shaped member and the second plate-shaped member (Momo, [0075]- [0079], Fig. 10A, outer casing 110 (in two pieces), laminate 119,  rod-shaped shafts 130a, space 125) and the rod-shaped members are electrically insulated from the other one thereof (Momo, [0045], Fig. 2C insulating layer 117, laminate 119).

	Regarding claim 19, Momo discloses all of the limitations of claim 7 as set forth above. Momo further discloses wherein the first rod-shaped member and the second rod-shaped member are rounded in a circumferential direction (Momo, [0075]-[0081], Fig. 10A, rod-shaped shafts 130a).

	Regarding claim 5, Momo further discloses wherein the first rod-shaped member and the second rod-shaped member have conductivity, and are each electrically connected to one of the first plate-shaped member and the second plate-shaped member (Momo, [0075]-[0079], Fig. 10A, outer casing 110 (in two pieces), laminate 119,  rod-shaped shafts 130a, space 125) and the rod-shaped members are electrically insulated from the other one thereof (Momo, [0045], Fig. 2C insulating layer 117, laminate 119).

	Regarding claim 17, Momo teaches all of the limitations of claim 5 as set forth above. Momo further discloses wherein the first rod-shaped member and the second rod-shaped member are rounded in a circumferential direction (Momo, [0075]-[0081], Fig. 10A, rod-shaped shafts 130a).

Regarding claim 13, Momo further discloses wherein the first rod-shaped member and the second rod-shaped member are rounded in a circumferential direction (Momo, [0075]-[0081], Fig. 10A, rod-shaped shafts 130a).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Momo JP2016131148A (using the machine English translation from Espacenet provided).

	Regarding claim 9, Momo teaches all of the limitations of claim 5 as set forth above. Momo further discloses wherein in a region interposed between the first plate-shaped member and the second plate-shaped member, one of the first rod-shaped member and the second rod- shaped member is electrically connected to a positive electrode current collector, and the other thereof is electrically connected to a negative electrode current collector (Momo, [0079]),
the first plate-shaped member and the second plate-shaped member are insulators, this limitation would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention since the rod-shaped members, which are electrically connected to the first and second plate-shaped members, are conductive and if the first and second plate-shaped members were not insulators the  secondary battery would predictably be more susceptible to failure through, for example, a short circuit. See MPEP 2141.

Regarding claim 11, Momo discloses all of the limitations of claim 7 as set forth above. Momo further discloses wherein in a region interposed between the first plate-shaped member and the second plate-shaped member, one of the first rod-shaped member and the second rod- shaped member is electrically connected to a positive electrode current collector, and the other thereof is electrically connected to a negative electrode current collector (Momo, [0079]),
this limitation would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention since the rod-shaped members, which are electrically connected to the first and second plate-shaped members, are conductive and if the first and second plate-shaped members were not insulators the  secondary battery would predictably be more susceptible to failure through, for example, a short circuit. See MPEP 2141.

Claims 2, 4, 6, 8, 10, 12, 14, 16, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubota US20140329117A1.

	Regarding claim 2, Kubota teaches a secondary battery for use as storage devices and in hybrid and electric vehicles (Kubota, [0026]-[0039], [0048]-[0080], Figs. 1-8) comprising a laminate formed by alternately laminating a positive electrode and a negative electrode with an electrolyte disposed therebetween (Kubota, [0030]-[0036], [0051]-[0059], [0065]),
	a first rod-shaped member and a second rod-shaped member which each extends in one direction and includes a gripping part for gripping the laminate (Kubota, [0030]-[0034], [0068]-[0073], Figs. 7 and 8(d), positive electrode current collecting terminal 8a, negative electrode current collecting terminal 8b, plate-like part 8d, pillars 8f, 8g, 8h),
	a first plate-shaped member and a second plate-shaped member which fix a positional relationship between the first rod-shaped member and the second rod-shaped member (Kubota, [0068], [0075], Figs. 7 and 8(d)), Kubota teaches that in addition to the plate-like part 8d, the secondary battery comprises a “battery can” which encloses the laminate and support member comprising the first and second rod-shaped members (Kubota, [0030]-[0038]) and one of ordinary skill in the art before the effective filing date of the claimed invention would understand the “battery can” enclosing the laminate and support member can provide structural support, fixing a positional relationship between the first and second rod-shaped members with the first-plate shaped member,
wherein the laminate is disposed in a space interposed between the first rod-shaped member and the second rod-shaped member, an end part of the laminate is gripped by the gripping part, and the laminate is compressed in a thickness direction (Kubota, [0068]-[0074], Fig. 8(b) and 8(d)).
	
	Regarding claim 4, Kubota further discloses wherein one end of each of the first rod-shaped member and the second rod-shaped member penetrates through the first plate-shaped member in a thickness direction and the other end of each of the first rod-shaped member and the second rod-shaped member penetrates through the second plate-shaped member in the thickness direction (Kubota, [0068]-[0074], Figs. 7 and 8(d), positive electrode current collecting terminal 8a, negative electrode current collecting terminal 8b, plate-like part 8d), Kubota further teaches wherein the current collecting terminals plus support structure and plate-like part are welded together, providing stability to the overall secondary battery (Kubota, [0068]-[0075]) and one of ordinary skill in the art before the effective filing date of the claimed invention would understand that welding the opposite end of the current collecting terminals and support structure to the “battery can” (second plate-like member) would perform the identical function in substantially the same way, satisfying the metes and bounds of the claim. See MPEP 2183.

	Regarding claim 16, Kubota teaches all of the limitations of claim 4 as set forth above. Kubota further discloses wherein the first rod-shaped member and the second rod-shaped member are rounded in a circumferential direction (Kubota, [0030]-[0034], [0068]-[0073], Fig. 7 and 8(d), positive electrode current collecting terminal 8a, negative electrode current collecting terminal 8b).

	Regarding claim 8, Kubota teaches all of the limitations of claim 4 as set forth above. Kubota further discloses wherein the first rod-shaped member and the second rod-shaped member have conductivity, and are each electrically connected to one of the first plate-shaped member and the second plate-shaped member and electrically insulated from the other one thereof (Kubota, [0034], [0068]).

	Regarding claim 12, Kubota teaches all of the limitations of claim 8 as set forth above. Kubota further discloses wherein the first plate-shaped member and the second plate-shaped member are insulators (Kubota, [0068], [0075])
	and in a region interposed between the first plate-shaped member and the second plate-shaped member, one of the first rod-shaped member and the second rod- shaped member is electrically connected to a positive electrode current collector, and the other thereof is electrically connected to a negative electrode current collector (Kubota, [0034], [0068]).

	Regarding claim 20, Kubota teaches all of the limitations of claim 8 as set forth above. Kubota further discloses wherein the first rod-shaped member and the second rod-shaped member are rounded in a circumferential direction (Kubota, [0030]-[0034], [0068]-[0073], Fig. 7 and 8(d), positive electrode current collecting terminal 8a, negative electrode current collecting terminal 8b).

Regarding claim 6, Kubota further discloses wherein the first rod-shaped member and the second rod-shaped member have conductivity, and are each electrically connected to one of the first plate-shaped member and the second plate-shaped member and electrically insulated from the other one thereof (Kubota, [0034], [0068]).

Regarding claim 10, Kubota teaches all of the limitations of claim 6 as set forth above. Kubota further discloses wherein the first plate-shaped member and the second plate-shaped member are insulators (Kubota, [0068], [0075])
	and in a region interposed between the first plate-shaped member and the second plate-shaped member, one of the first rod-shaped member and the second rod- shaped member is electrically connected to a positive electrode current collector, and the other thereof is electrically connected to a negative electrode current collector (Kubota, [0034], [0068]).


Regarding claim 18, Kubota teaches all of the limitations of claim 6 as set forth above. Kubota further discloses wherein the first rod-shaped member and the second rod-shaped member are rounded in a circumferential direction (Kubota, [0030]-[0034], [0068]-[0073], Fig. 7 and 8(d), positive electrode current collecting terminal 8a, negative electrode current collecting terminal 8b).

Regarding claim 14, Kubota further discloses wherein the first rod-shaped member and the second rod-shaped member are rounded in a circumferential direction (Kubota, [0030]-[0034], [0068]-[0073], Fig. 7 and 8(d), positive electrode current collecting terminal 8a, negative electrode current collecting terminal 8b).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ueki US20130011708A1 (discloses a wound battery with a gripping part), Tajima US20160204437A1 (discloses a wound battery with rounded structure).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED HANSEN whose telephone number is (571)272-4590. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JARED HANSEN/            Examiner, Art Unit 1728     

/MATTHEW T MARTIN/            Supervisory Patent Examiner, Art Unit 1728